Citation Nr: 0525277	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  93-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1949 to December 
1964.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In a March 2001 decision the Board, in part, denied the 
veteran's claim for a disability rating in excess of 50 
percent for his service-connected dysthymia.   He appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2003, the Court vacated and remanded 
the case with respect to the claim for a disability rating in 
excess of 50 percent for service-connected dysthymia.  In 
June 2004, the Board remanded this matter for further 
development.


FINDING OF FACT

The veteran's dysthymia demonstrates findings of depressed 
mood, irritable affect, crying spells, crawling sensation on 
the forearm, and difficulty establishing effective work 
relationships, however, there is no findings to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.132; 38 C.F.R. §§ 4.130; Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Upon review, the initial unfavorable agency decisions were 
dated in 1998 and 1999, prior to the enactment of the VCAA.  
Therefore, it was no possible to provide the veteran with 
notice of the VCAA prior to the initial unfavorable agency 
decision.  In addition, following the Board remand in June 
2004, the RO notified the veteran of the evidence and 
information necessary to substantiate the claim on appeal in 
a June 2004 letter.  The VA fully notified the veteran of 
what is required to substantiate this claim in this letter 
and by way of a June 2005 supplemental statement of the case 
(SSOC).  Together, the June 2004 letter and June 2005 SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him. He was also asked to submit evidence in his possession. 
The veteran did not submit or identify any other evidence.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, numerous VA treatment records, private 
medical records, and VA examination reports dated in October 
1998, August 1999, and February 2005, and statements from the 
veteran.  As VA examinations and other medical evidence is of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

The veteran is seeking an increased evaluation for dysthymia.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2, 4.41 (2004).  However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the course of this appeal, an April 1999 Decision 
Review Officer decision increased the veteran's rating from 
30 to 50 percent for dysthymia.  However, as this is not the 
highest evaluation available, it is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

Dysthymia is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9433.  38 C.F.R. § 4.130 
(2004).  38 C.F.R. Part 4, including § 4.130 and Code 9440.  
Under Code 9440, a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, including § 4.130 and Code 9440.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

The Global Assessment of Function Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994 (DSM-IV). GAF scores ranging from 61-70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

A VA examination report dated in October 1998 indicated that 
the veteran reported having trouble accomplishing goals, 
because he felt nervous and an inability to relax.  The 
veteran informed the examiner that he was receiving VA 
treatment for his psychiatric disorder.  He also related that 
after he left service he worked in electronics, but that he 
would leave jobs in righteous indignation after a conflict.

The examiner described the veteran as rather formerly 
dressed, with a white shirt and tie. While initially angry 
and tense, he calmed considerably during the course of the 
interview.  Speech was fluent and at a normal rate and 
rhythm.  His mood was anxious, angry and tense.  Affect was 
appropriate.  He was also described as coherent and without 
symptoms of psychotic process. Fund of information was 
intact.  A GAF score of 50 was given, because the examiner 
stated that the veteran could never keep a job.

The same examiner who provided the October 1998 examination 
conducted a VA examination report dated in August 1999.  The 
veteran reported being separated from his wife.  He stated 
that he watched television, but did not visit his daughter or 
grandchildren, and that he disliked unexpected visits.  The 
veteran informed the examiner that he had not worked full-
time since the 1980s, but he had worked intermittently since 
then.  However, the veteran also reported that he had been 
tempted to spend his minimal income unwisely in "get rich 
quick" schemes. The veteran also reported feelings of 
depression and anxiety, and that he felt bad about himself.  
While denying suicidal ideation, he believed that death would 
be a relief.  Finally, he related that he did not always 
remember the names of his children.

Objectively, the veteran was neatly groomed and casually 
dressed.  He was described as cooperative, and speech was 
fluent.  His mood was eurythymic, and affect was full and 
appropriate.  Thought processes were coherent, and there was 
no sight of psychosis.  The veteran had difficulty 
intersecting pentagons, and fund of information was impaired.  
He could remember three words immediately, but it took two 
attempts.  A GAF score of 50 was again reported, again 
because of his inability to maintain employment or otherwise 
get along with people.

The above evidence was reviewed and considered by the Board 
at the time of the March 2001 decision.  As noted at that 
time, there was no clinical evidence of impaired impulse 
control (such as unprovoked irritability with periods of 
violence). While he had reported feelings of depression and 
anxiety, this was contemplated in the current 50 percent 
evaluation.  He had regularly appeared at examinations well 
groomed, and there have never been signs of psychosis.  
Speech had consistently been characterized as coherent.  
While the veteran's judgment was suspect, particularly his 
self-reporting of a tendency to be victimized by "get rich 
quick" schemes, this was contemplated in the criteria for a 
50 percent evaluation.  There was no evidence of suicidal 
ideation, although he once commented that death would be a 
relief.  Again, the Board finds that the veteran's clinical 
findings demonstrated in the two VA examination reports most 
approximate the criteria for the current 50 percent 
evaluation.   

Following the Board remand in June 2004, numerous VA 
treatment records from April 1998 through July 2004 were 
incorporated into the claims file.  Psychological evaluations 
performed during this period demonstrated findings of 
recurrent depressed mood, affect was irritable and 
incongruent at times, but normal on other occasions, and 
crying spells.  Clinical record in November 2001 noted 
complaints from the veteran that he had a crawling sensation 
on his forearms, but otherwise no fasciculations or abnormal 
motor movements noted on examination.  

The treatment records from April 1998 through July 2004 also 
do not demonstrate a basis for an increased evaluation under 
Code 9440.  Clinical findings on evaluations continually 
found that the veteran had: no suicidal ideations; no 
obsessional rituals, which interfered with routine 
activities; speech was logical; no impaired impulse control; 
no spatial disorientation; and no neglect of personal 
appearance.  Specifically, a January 2004 VA treatment 
evaluation noted that veteran appeared neatly dressed, 
exhibited a cheerful demeanor, his mood was cheerful, affect 
was bright and not hypmanic or anxious, and he demonstrated 
no signs of delusions, suicide ideation, or homicidal 
ideation. 

The veteran was also given another VA examination, dated in 
February 2005.  Here, the examiner reported that the veteran 
complained of having difficulty remembering.  He stated that 
he has not had some medication for his depression in quite 
some time, although the records indicate that his medications 
are active.  The veteran indicated that since he has been 
retired, he does not have to be aggravated and has therefore 
felt better.  The examiner commented that the veteran was not 
complaining of experiencing the same level of depression as 
he had at the time of the August 1999 VA examination.  He 
remained married to his fourth wife for almost 20 years.  He 
has four children and states that his relationship is fine 
with all of them, although it appears that he has not heard 
from his oldest son or his second daughter in quite some 
time.  

As for social functioning, the veteran indicated that he was 
bored most of the time, however, goes to church regularly.  
He did not go out too often and enjoys staying at home.  His 
daily activities include taking a shower in the morning, 
reading the newspaper, and doing chores such as laundry and 
whatever his wife asks him to do.  He also may go out with 
other men from the church to do door-to-door preaching, or to 
hand out literature on the street corner. 

Examination revealed that the veteran was well groomed in 
slacks, a sports shirt, and sports coat, and looked somewhat 
younger than his age.  He was cooperative during the 
interview, if not reliable.  He had normal ambulation and 
posture.  His speech was of normal rate and volume, but not 
considered fluent.  His mood was eurythymic with a cheerful 
affect, and a full affective range.  His thought processes 
were illogical and a tangential and irrelevant often.  
Thought content revealed no unusual preoccupation, or 
evidence of psychosis or suicidal intent.  He was awake and 
alert to time and place, except he thought it was autumn.  
Attention and concentration were adequate and immediate and 
recent memories were within normal limits.  Long-term memory 
was noticeable impaired.  The examiner diagnosed the veteran 
as having both dementia and depressive disorder

Upon review, the clinical findings again do not support an 
increased evaluation.  While the examination revealed that 
the veteran did exhibit symptoms of illogical thinking, 
impairment of judgment, and disorientation as to the season, 
the examiner indicated that these problems are related to his 
dementia.  At the present time, the examiner found that the 
veteran' dysthymia had less impact on his life because the 
dementia had become an increasing problem.  The dysthymia is 
presently considered mild and has minimal impact on his 
interpersonal and occupational functioning, as noted by the 
examiner.  Therefore, although the veteran exhibits symptoms 
under the 70 percent criteria, the medical evidence 
demonstrates that these symptoms are attributable to his 
dementia and not his dysthymia.  

As for his GAF's scores during the claims period, his GAF 
score has ranged between 50 and 70, except for the most 
recent VA examination report that assigned him a GAF of 40.  
GAF scores of 50 and above are generally associated with a 50 
percent or lower rating as they show that the veteran has a 
range of symptoms from mild to serious symptoms.  The 
veteran's GAF scores did not fall below 50 and therefore, did 
not demonstrate major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  While the veteran was assigned a GAF of 40 in the most 
recent VA examination report, the examiner indicated that the 
score of 40 was due to the veteran's dementia.  Again, the 
examiner noted that the veteran's dysthymia was presently 
considered mild and had minimal impact on his interpersonal 
and occupational functioning.  

As for how the veteran's work history has impacted his 
rating, the VA examination reports in October 1998 and August 
1999 indicated that the veteran complained of not being able 
to maintain employment or having an unstable work history.  
However, the veteran's difficulty in maintaining effective 
work relationships is already contemplated in the 50 percent 
rating criteria.  A 70 percent rating would be warranted if 
the evidence demonstrated that the veteran had an inability 
to establish work relationships.  

The work history given by the veteran shows that has held 
many jobs following service.  Specifically, the August 1999 
VA examination report noted that the veteran ran two 
businesses of his own in the past, sold insurance in the 
1970s and 1980s, and had worked on and off because he 
reported that he can usually come up with something that 
someone will pay him for.  This demonstrates an ability to 
establish work relationships.  Therefore, a 50 percent 
evaluation is correctly assessed.  In addition, the most 
recent VA examination dated in February 2005 indicated that 
the veteran is retired, but is still able to work with other 
men through his church.  Apparently, in his retirement, the 
veteran has maintained relationships with his church member 
in performing church activities, including preaching door to 
door.  

The Board recognizes the assertions made in the private 
medical statements, dated in August and September 1998, that 
the veteran's dysthymia, specifically depression, renders the 
veteran totally disabled.  Review of the record shows two 
private medical statements from Dr. Floyd Luckett, one dated 
in August 1998 and an addendum dated September 1998.  The 
August 1998 medical statement indicated that Dr. Luckett 
examined the veteran in July 1998 and observed high multiple 
signs and symptoms of depression such as an inability to 
sleep, sadness, decreased libido, decreased appetite, 
helplessness, and hopelessness.  The examiner commented that 
the veteran should be considered as a candidate for total 
disability secondary to his depression.  The September 1998 
addendum included findings that the veteran has become 
isolated, cannot concentrate, and is unable to work because 
of the manifestations of both his depression and 
hypertension.  The examiner further stated that the veteran's 
depression has caused major physical and emotional 
dysfunction in his everyday life, and should be considered 
totally disabled from this condition.

Upon review, these statements are simply not supported by the 
record.  While the three VA examination reports and numerous 
VA treatment records clearly demonstrate that the veteran 
experiences symptoms associated with his dysthymia, there has 
been no corroborative medical finding that his dysthymia 
makes him completely and totally disabled.  This would 
contemplate a GAF score well below 50 for his dysthymia, 
which is not found in the record.  Moreover, there are no 
clinical findings in the 100 percent rating criteria under 
Code 9440.  Also, any opinion that the veteran is totally 
disabled due to depression or dysthymia simply contradicts 
the evidence of record, particularly the fact that he has 
maintained a marriage for 20 years, maintains relationships 
with at least two of his children, and is currently active in 
his church.  

To the extent that the veteran contends that his service- 
connected dysthymia warrants referral to the Director of the 
VA Compensation and Pension Service for extraschedular 
consideration, the Board notes that there is no evidence that 
this condition imposes such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it renders impractical the application 
of the regular schedular standards.  The veteran has not been 
hospitalized since June 1998 and that was only for a few 
days.  The Board thus concludes that it is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of a 
rating in excess of 50 percent for dysthymia, and the claim 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra.


ORDER

Entitlement to an increased evaluation for dysthymia, 
currently at 50 percent disabling, is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


